In the
 United States Court of Appeals
                 For the Seventh Circuit
                         ____________

No. 01-3259
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                                v.

ROBERT E. MERRIWEATHER,
                                          Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
               No. 98 CR 182—Rudy Lozano, Judge.
                         ____________
     SUBMITTED MAY 28, 2002—DECIDED JUNE 27, 2002
                    ____________


  Before BAUER, POSNER and WILLIAMS, Circuit Judges.
  BAUER, Circuit Judge. The appellant, Robert Merri-
weather, appeals his conviction upon guilty plea to posses-
sion with intent to distribute crack cocaine in violation of
21 U.S.C. § 841(a)(1). Merriweather argues that the district
court abused its discretion in refusing to allow him to with-
draw his guilty plea before accepting it. The government
appropriately confesses error on appeal. Accordingly, we
REVERSE Merriweather’s conviction and REMAND for fur-
ther proceedings.
2                                               No. 01-3259

                       Background
  On October 20, 1998, a federal grand jury returned a one
count indictment charging Merriweather with possession
with intent to distribute a detectable quantity of crack co-
caine. Following a denial of his motion to suppress evidence,
Merriweather entered a guilty plea. The district court re-
served accepting the plea until the pre-sentence report was
prepared.
  Merriweather subsequently moved to withdraw his guilty
plea. The district court denied that motion and then ac-
cepted the plea. A judgment of conviction was entered and
Merriweather was sentenced to 324 months.


                        Discussion
  We review the district court’s denial of Merriweather’s
motion to withdraw his guilty plea for an abuse discretion.
United States v. LeDonne, 21 F.3d 1418, 1423 (7th Cir.
1994). The district court by definition abused its discre-
tion if it made an error of law. United States v. Palomino-
Rivera, 258 F.3d 656, 658 (7th Cir. 2001).
  In United States v. Shaker, this Court reversed the dis-
trict court’s denial of the appellant’s motion to withdraw
his guilty plea, holding that where a plea has not yet
been accepted by the court, the defendant is entitled to
withdraw his plea freely and without inquiry. 279 F.3d 494,
497-98 (7th Cir. 2002). Because this case is indistinguish-
able from Shaker (as the government concedes), that de-
cision mandates reversal here. Merriweather is entitled
to withdraw his guilty plea.
  We need not reach any additional arguments advanced
by Merriweather in support of his claim that he should be
allowed to withdraw his plea.
No. 01-3259                                           3

                    Conclusion
 The appellant’s conviction is REVERSED and the case
REMANDED to permit the withdrawal of his guilty plea.

A true Copy:
      Teste:

                     ________________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




                 USCA-97-C-006—6-27-02